El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Habiendo sido arrollada y estropeada la demandante y ape-lante por un caballo que montaba Julio Lacourt. dirigió su acción para recobrar daños contra Maximino Pérez dueño del caballo alegando que permitió negligente y descuidadamente que su empleado Julio Lacourt montara ese caballo.
En el juicio se probó que el apelado tenía empleado a Julio Lacourt para vender hielo en un carrito de mano so-*749lamente, que no tenía que usar caballos para su único tra-bajo que tenía en comisión mediante un tanto por ciento del producto de la venta, que el demandado y su empleado de cuadra nunca autorizaron al Julio Lacourt para coger los ■caballos de la cuadra ni utilizarlos, sino que por el contrario le estaba expresamente prohibido y que en la tarde en que ocurrió el accidente a la apelante y en momentos en que dormían el apelado y su pesebrero, tomó Julio Lacourt un caballo de la cuadra y montado en él' atropelló a la apelante.
La corte inferior dictó sentencia declarando sin lugar la demanda y en este recurso discuten las partes si el precepto legal en que se funda la demanda es el artículo 1804 o el 1806 ambos del Código Civil Eevisado, dispositivo el pri-mero de que la obligación de indemnizar el daño causado por acción u omisión, interviniendo culpa o negligencia, es exigible también por los actos u omisiones de aquellas per-sonas de quienes se debe responder; y el segundo, de que el poseedor de un animal, o el que se sirve de él, es res-ponsable de los perjuicios que causare, aunque se le escape o extravíe, responsabilidad que sólo cesará en el caso de que el daño proviniera de fuerza mayor o de culpa del que lo hubiere sufrido.
Bajo ninguno de esos dos .preceptos puede ser revocada la sentencia apelada porque si la apelante funda su derecho en el artículo 1806 como sostiene en su alegato, lo que no parece estar de acuerdo con las • alegaciones de su demanda, no tiene derecho a recobrar daños contra el apelado porque éste probó en el juicio que el que se causó por su caballo fué debido al acto de una tercera persona, que no pudo pre-veer ni evitar el dueño, caso que es igual al de fuerza mayor; y siendo idéntica la razón de derecho en ambos debe ser aplicada la exención de responsabilidad consignada en dicho artículo. Manresa, Comentarios al Código Civil Es-pañol tomo 12, página 627.
Tampoco tiene el apelado responsabilidad bajo el pre-*750cepto del artículo 1804 porque Julio Lacourt uo era empleado suyo en el manejo y cuidado del caballo.
La sentencia apelada debe- ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Asociados Wolf, del Toro y Hutchison.